UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6331



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COLEMAN LEAKE JOHNSON, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(7:03-cv-00781-nkm)


Submitted:   May 31, 2007                      Decided: June 8, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Coleman Leake Johnson, Jr., Appellant Pro Se.  Thomas Jack
Bondurant, Jr., Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Coleman Leake Johnson, Jr., seeks to appeal the district

court’s   order   denying   his   motion   for   reconsideration   of   the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.      The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”            28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating     that   reasonable   jurists     would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).         We have

independently reviewed the record and conclude that Johnson has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 DISMISSED




                                   - 2 -